Citation Nr: 1124272	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a disability of the bilateral hips, to include as secondary to a low back disability. 

5.  Entitlement to service connection for uterine fibroids, status post hysterectomy. 

6.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In August 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The April 2008 rating decision on appeal also denied a claim for entitlement to service connection for a condition of the feet, to include residuals of a bilateral bunionectomy.  In October 2009, the Veteran submitted a medical statement providing a link between current hammertoes and bunions and active duty service.  This medical evidence was accompanied by a letter from her representative stating that the evidence should be used in support of the Veteran's claim.  The Board finds that the representative's October 2009 letter constitutes a claim to reopen entitlement to service connection for a foot disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In October 2009, subsequent to issuance of the September 2008 statement of the case (SOC), the Veteran submitted a medical opinion pertinent to her claim for entitlement to service connection for fibroid tumors.  The Veteran testified in August 2009 that she wished to waive initial RO consideration of this evidence.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a disability of the bilateral hips and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right knee.  

2.  A right shoulder disability, diagnosed as acromioclavicular bursitis, was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.

3.  A chronic low back disability, diagnosed as degenerative arthritis of the lumbar spine, was diagnosed during active duty service.

4.  Uterine fibroids, status post hysterectomy, were not incurred during service or until many years after discharge and are not otherwise etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
3.  The criteria for service connection for degenerative arthritis and degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria for service connection for uterine fibroids, status post hysterectomy, are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Right Knee Disability

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for a right knee disability, the Board finds that evidence of record is against a finding that there is a current chronic disability. 

Service records document treatment for a right knee injury in March 1986.  The Veteran complained of pain in the right knee following running, and a knee strain was diagnosed.  There are no subsequent complaints or findings related to the right knee, and the Veteran's lower extremities were normal at the June 1992 examination for separation.  She also denied experiencing a "trick" or locked knee on the accompanying report of medical history. 

While service records contain a diagnosis of a strained right knee, this in-service treatment cannot serve to establish the presence of a current disability.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The service records only document a right knee complaint during service more than 20 years before the Veteran's current claim for compensation was received.  Thus, the service records cannot serve to show the existence of a current disability.   

The post-service medical evidence also does not establish the presence of current right knee disorder.  Records of treatment from several of the Veteran's private physicians are entirely negative for complaints related to the right knee, and the Veteran testified in August 2009 that she had not undergone any treatment for a right knee disability preferring to treat her knee pain with icing and over-the-counter medication.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the Veteran's complaints of pain are not considered a disability in and of itself, the Veteran testified in August 2009 that she had a current right knee disability.  The Board must fully consider the lay assertions of record when making determinations.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

In terms of competency, lay evidence has been found competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, the Board finds that the Veteran's claimed right knee disability is not capable of a lay diagnosis.  The Veteran has made only general complaints of knee pain which could be indicative of numerous diseases or injuries affecting multiple systems.  The Veteran is certainly competent to describe the symptoms she experiences, but the record is wholly negative for medical or objective findings corresponding to her complaints.  There is no objective evidence of a current right knee disorder, and the claim is not supported by a diagnosis by a medical professional.  The Board therefore finds that the Veteran's lay statements are insufficient to establish the presence of a current right knee disability.

The Board finds that the weight of the evidence is against a finding of any current right knee disabilities due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.


Right Shoulder Disability

The Veteran contends that she incurred an injury to her right shoulder during active duty service when she fell off a ladder in the 1980s.  Service treatment records show that the Veteran was treated for back pain following a fall from a ladder in June 1985.  There are no complaints of shoulder pain associated with this incident, and the Veteran specifically denied experiencing radiating pain from her injury.  In fact, there are no specific treatment or complaints related to the Veteran's shoulder during service, and her upper extremities were normal at the June 1992 separation examination.  She also denied experiencing a painful or "trick" shoulder on a June 1992 report of medical history.  

The Veteran was diagnosed with mild acromioclavicular bursitis of the right shoulder during a September 2007 VA examination.  In addition, she reported injuring her shoulder during her 1985 in-service fall.  While the service records do not document a specific injury to the shoulder, the Veteran is competent to report that it occurred.  The Board therefore finds that two of the three elements necessary for service connection-current disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, a nexus between the in-service injury and current disability, the Veteran has reported a continuity of symptomatology since service.  Upon VA examination in September 2007, she stated that her shoulder pain began in 1991, during active duty service, and has continued to the present day.  The Veteran is competent to describe the features, symptoms, and onset of an injury or illness.  Falzone at 405.   However, once evidence is determined to be competent, the Board must also determine whether such evidence is also credible.  See Layno at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reported history of a continuity of symptoms is not credible.  Her current reports of continuous pain since service, as well as her description of the 1985 fall from a ladder, are manifestly different from the objective evidence including treatment records during service.  Service records only document complaints of midback pain following the fall, and the Veteran specifically denied any radiating pain at the time of the injury.  There were also no shoulder abnormalities found during the June 1992 separation examination and the Veteran specifically denied a history of shoulder problems.  In addition, the Veteran's statements regarding the onset of her symptoms are different from those recorded in the post-service treatment records.  In December 2006, the Veteran sought treatment from her private physician for right shoulder pain.  At that time, she stated that her pain began only two days ago and denied any past history of shoulder injuries.  The Board finds that the history provided by the Veteran in the context of contemporaneous medical treatment, such as during service and in December 2006, is much more credible than that provided later for compensation purposes.  Thus, her reported continuity of symptoms is not credible.  

There is also no medical evidence in support of the Veteran's claim.  The only medical opinion of record, that of the September 2007 VA examiner, weighs against the claim as the examiner determined that the Veteran's right shoulder bursitis was not due to her in-service fall.  There is also no objective evidence of a right shoulder disability until December 2006, almost 15 years after the Veteran's separation from active duty service. 

The Board has also considered the statements from the Veteran and her husband connecting her current right shoulder disability to service, but as lay persons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of right shoulder pain, but as noted above, finds that this reported history is not credible.  In any event, her opinion as to the cause of her current symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after her separation from active duty service.   In addition, there is no competent medical evidence that the Veteran's current right shoulder bursitis is related to active duty service.  In fact, the only medical opinion of record weighs against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but has determined this history is not credible and concludes that the weight of the evidence is against a nexus between the current disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Low Back Disability

The Veteran contends that she incurred a chronic low back disability as a result of a fall from a ladder during service.  Service records establish that the Veteran fell off a ladder in June 1985 and was treated for midback pain and muscle spasms.  She was diagnosed with a midback strain.  An X-ray conducted at the time of the fall indicated mild degenerative arthritis at the L5-S1 level.  The Veteran's back was normal at the separation examination in June 1992, but she complained of recurrent back pain on the accompanying report of medical history.  

The record establishes the presence of a current low back disability.  The Veteran was diagnosed with a chronic lumbar sprain and degenerative disc disease at the September 2007 VA examination.  Additionally, private treatment records note diagnoses of degenerative changes to the lumbar spine and disc disease in February and March 2007.  As service records also document an injury to the back in June 1985, the Board finds that the first two elements of service connection-a current disability and an in-service injury-are clearly met. 

The Board also finds that the record establishes the in-service incurrence of the Veteran's current low back disability.  At the time of her June 1985 fall, an X-ray report established the presence of lumbar degenerative arthritis.  There is no indication that arthritis of the lumbar spine existed prior to the Veteran's enlistment into active service, and no spine abnormalities were noted on the December 1982 enlistment examination.  The Veteran is therefore presumed sound at the time of her enrollment in active duty, and the evidence establishes degenerative arthritis was first diagnosed during military service.  See 38 U.S.C.A. § 1111 (West 2002) (a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service).  In addition, the Veteran reported a history of recurrent back pain at the June 1992 separation examination and has recently provided a history of intermittent low back pain since that time.  Her current low back condition has also evolved to include degenerative disc disease and disc herniation.  Although the September 2007 VA examiner provided an opinion against the claim, finding that the Veteran's current back symptoms were not related to her in-service fall, the Board finds that service treatment records establish the incurrence of a chronic disability, diagnosed as degenerative arthritis of the lumbar spine.  Accordingly, the criteria for service connection are met and the claim is granted.  


Uterine Fibroids

The Veteran contends that she developed uterine fibroids during active duty service.  She testified during the August 2009 hearing before the Board that her fibroids were first diagnosed after service, in 1997, but her private doctor found that they were present during active duty. 

Service records indicate that the Veteran experienced symptoms such as missed menses, abdominal cramps, and heavy menstrual bleeding consistently during active duty, however, there are no findings or diagnoses of fibroid tumors.  In August 1986, she was diagnosed with pelvic inflammatory disease (PID) after complaints of abdominal pain and several vaginal infections.  In February 1990, she was referred to a doctor for fertility problems.  The referring examiner noted a history of PID in the past and diagnosed possible infertility.  The Veteran was examined by an obstetrician in February 1990, and possible fallopian tube scarring secondary to PID was diagnosed.  She was admitted to the hospital in June 1990 for a diagnostic laparoscopy which indicated insufflations of the fallopian tubes and infertility secondary to pelvic adhesions.  A July 1990 hysterosalpingogram showed a normal uterine cavity.  

The post-service medical evidence establishes that the Veteran was diagnosed with fibroids in September 1998 following a private pelvic ultrasound.  In June 2006, she underwent a laparoscopic hysterectomy due to the fibroid tumors.  The record therefore establishes the presence of a current disability.  The Veteran also underwent consistent treatment during service for symptoms such as missed menses and abdominal pain.  The Board also finds that an in-service injury has been established.  

The Veteran has reported a continuity of symptoms since service.  She testified in August 2009 that she experienced long menstrual cycles and severe cramps ever since active duty.  As noted above, the Veteran is competent to describe the features, symptoms, and onset of an injury or illness.  Falzone at 405.   However, the record establishes that the Veteran has undergone treatment for many reproductive disabilities, during and after service, including ovarian cysts, PID, infertility, and pelvic adhesions.  The general symptoms described by the Veteran as occurring continuously since service could be associated with one or all of these conditions, and the Board finds that the Veteran, as a layperson, is not competent to relate her symptoms specifically to the occurrence of fibroid tumors.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09  (2007); see Jandreau, 1376-77 (lay evidence is competent to diagnose a disease with "unique and readily identifiable features" that is "capable of lay observation.").  

While the Veteran in this case is not competent to determine whether her symptoms since service are due to fibroids, the record contains some medical evidence linking the fibroids to active duty.  In August 2008, the Veteran's private physician provided a letter on her behalf stating that the Veteran's fibroid tumors existed prior to her release from military service.  This medical opinion was based on the Veteran's reports of similar symptoms both during and after service.  

The Board finds that the August 2008 letter from the Veteran's private physician is not very probative and is outweighed by the other medical evidence of record.  There is no indication that the private physician's medical opinion was made with consideration of the service treatment records or other evidence in the claims folder.  Instead, it appears the private doctor based his opinion on the Veteran's own description of her symptoms.  The failure to consider this evidence is significant given the result of the July 1990 in-service hysterosalpingogram that showed a normal uterine cavity with no evidence of fibroids.  In addition, service records establish that the Veteran's complaints of symptoms such as missed menstrual cycles, pain in the low back and heavy bleeding were associated with other reproductive conditions such as PID and pelvic adhesions.  The Court of Appeals for Veterans Claims (Court) has held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and includes a sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2008 medical opinion is clearly not based on an accurate review of the facts in this case and is therefore not very probative.  

In contrast, the Board finds that the medical opinion provided by the September 2007 VA examiner is very probative.  After examining the Veteran and reviewing the entire claims file, including the service treatment records, the September 2007 VA examiner concluded that there was no evidence of fibroids during active service according to in-service ultrasounds and other diagnostic tests.  This medical opinion was based on a complete and accurate review of the facts involved in the case, including the Veteran's service treatment records, post-service medical records, and the Veteran's own statements.  The medical opinion of the September 2007 examiner is therefore afforded significant probative weight.  See Nieves- Rodriguez, supra. 

The Board therefore finds that the balance of the evidence of record is against a finding that the Veteran's fibroid tumors, status post hysterectomy, are the result of active duty service.  The most probative evidence, the September 2007 opinion of the VA examiner, is against the claim and when combined with the objective testing during service, outweighs the August 2008 opinion of the Veteran's private physician.  In addition, the Board has considered the Veteran's reports of a continuity of symptoms, but finds that the Veteran is not competent to relate these symptoms to the specific diagnosis of fibroids.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Accordingly, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and all available private medical records.  During the August 2009 hearing, the Veteran testified that she had not received any VA treatment for the disabilities on appeal.   Additionally, the Veteran was provided a proper VA examination in response to her claims for a right shoulder disability and fibroid tumors.  Although the Veteran has not received a VA examination or medical opinion in response to her claim for a right knee disability, the Board has determined that the evidence of record does not establish the presence of a current right knee disability.  Accordingly, a VA examination is not required by the duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a low back disability, currently diagnosed as degenerative arthritis and degenerative disc disease of the lumbar spine, is granted. 

Entitlement to service connection for uterine fibroids, status post hysterectomy, is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claims for entitlement to service connection for a bilateral hip disability and service connection for headaches.  Regarding the claimed hip disability, the Veteran contends that this condition was incurred secondary to a low back disability.  In March 2007, the Veteran's private physician diagnosed mild leg radiculopathy stemming from her lumbar disc herniation, but noted that right trochanteric bursitis could also be playing a part in the Veteran's complaints of hip pain.  In light of the orthopedic and neurological diagnoses in the record, and since the Board has determined that service connection is warranted for the Veteran's lumbar degenerative arthritis and disc disease, a VA examination is necessary to determine the nature and etiology of the claimed bilateral hip disability.  Additionally, the Veteran should be provided notice of the evidence necessary to substantiate a claim based on secondary service connection. 

The Veteran also contends that service connection is warranted for her current headaches and migraines, as they began during active duty service.  During the August 2009 hearing, the Veteran testified that she had undergone treatment for headaches with several private physicians.  Review of the record does not indicate that the Veteran has completed a release to allow VA to obtain these records on her behalf and no efforts have been made to secure these private records.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Upon remand, the Veteran should be contacted and asked to provide the necessary documentation to allow for the procurement of these private records. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding her claim for secondary service connection for a bilateral hip disability.  

Also provide the Veteran with medical release forms and specifically request she execute them to authorize VA to obtain medical treatment records from the physicians who have treated her headaches to include Drs. Goldberg and Corbett.

2.  Obtain records of treatment from any private physician for whom the Veteran has executed proper medical releases.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of the claimed chronic bilateral hip disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After examining the Veteran and reviewing the complete record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed chronic bilateral hip disabilities are etiologically related to any incident of the Veteran's active service, to include the Veteran's June 1985 fall from a ladder.  The examiner should also determine whether any diagnosed chronic bilateral hip disabilities are caused or aggravated by the service-connected lumbar arthritis and disc disease, to include any radiculopathy.  A complete rationale should be provided for all expressed opinions.  

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


